Citation Nr: 0321757	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability, secondary to 
the service-connected right knee disability, has been 
received.

2.  Entitlement to an increased (compensable) rating for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
December 1987.  Thereafter, the veteran served in the Army 
National Guard of Arkansas.

In January 1999, the RO denied the veteran's original claim 
for service connection for a left knee disability, claimed as 
secondary to service-connected right knee disability.  
Although the RO notified the veteran of the denial that same 
month, he did not appeal it.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and January 2001 rating 
decisions by the RO in Columbia, South Carolina.  In 
connection with this appeal, the RO initially adjudicated the 
left knee claim as a petition to reopen (see August 11, 2000 
rating decision).  However, the RO, without explanation, 
later characterized the issue as a de novo claim for 
secondary service connection (see, e.g.,  January 11, 2001 
rating decision).  The veteran filed a notice of disagreement 
with the denial of each claim in January 2001, the RO issued 
a statement of case in April 2001, and the veteran filed a 
substantive appeal in June 2001.  

Regardless of the RO's actions on the claim for service 
connection for left knee disability, the Board notes that the 
question of whether new and material evidence has been 
presented to reopen the claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  For these reasons, the Board has characterized the 
left knee claim as on the title page of this decision.  In 
view of the Board's favorable disposition of the petition to 
reopen, the veteran is not prejudiced by the Board's 
consideration of the laws and regulations governing finality 
and reopening of previously disallowed claims, in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1995).  

In May 2002, the Board remanded these matters to the RO for 
additional development, specifically, to schedule a 
videoconference hearing as requested by the veteran.  The 
veteran failed to appear for the videoconference hearing; 
hence, the veteran's claim has been returned to the Board for 
further appellate consideration.

The Board's decision on the petition to reopen the claim for 
secondary service connection for left knee disability is set 
forth below; however, the claim for increase rating for 
service-connected right disability is addressed in the remand 
following the decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.  

2.  In a January 1999 decision, the RO denied a claim for 
service connection for a left knee disability, secondary to 
service-connected right knee disability.  The veteran was 
notified of that decision in January 1999, but did not 
initiate an appeal.  

3.  New medical evidence associated with the claims file 
since the January 1999 denial is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision that denied service 
connection for a left knee disability, secondary to the 
service-connected right knee disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 
(2002).

2.  New and material evidence has been submitted, and the 
requirements to reopen the claim for service connection for a 
left knee disability, secondary to the service-connected 
right knee have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2002).  

Considering the record in light of the above, and in view of 
the Board's disposition of the new and material evidence 
issue, the Board finds that the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision at this time, as all notification and 
development action needed to render a fair decision on the 
claims on appeal has been accomplished.

In a January 1999 rating decision, the RO denied service 
connection for a left knee disability, secondary to the 
service-connected right knee.  The evidence then of record 
consisted of the veteran service medical records and reports 
of VA examinations in September 1991 and November 1998.  The 
veteran was notified of that decision later that same month.  
The veteran did not initiate an appeal within one year from 
the date of the notice letter; hence, the January 1999 rating 
decision is final as to the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302; 20.1103.  In June 2000, 
the veteran submitted a statement to the RO stating he 
desired to file a claim for service connection of the left 
knee disability.  In a June 2000 letter, the RO informed the 
veteran of the criteria for reopening a claim, specifically 
addressing the requirement for submitting new and material 
evidence showing that the disability was, in fact, incurred 
in or aggravated by service. 

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was 
then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the January 1999 
rating decision denying service connection.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In the present case, the recently submitted evidence includes 
a December 2000 addendum to a November 2000 VA examination in 
which the examiner states that it was possible that the left 
knee condition could have been aggravated by the right knee 
condition.  He further stated that if one knee was bothering 
the veteran, he has an antalgic gait, then it would be 
possible that the veteran could use one leg more than the 
other, thereby making any degenerative changes or pain in the 
second knee worse.

The Board finds that this evidence is "new" because it was 
not previously before agency decision makers, and is not 
cumulative or duplicative of evidence already of record.  
Further, as the medical opinion constitutes medical evidence 
(a medical opinion, based on a review of the record ) 
addressing the possible etiology of left knee disability, the 
opinion is so significant that it must be considered to 
fairly decide the merits of the claim, and hence, is 
"material" for purposes of reopening the claim.  

While the examiner's statement did not conclusively determine 
whether the service connection for the right knee disability 
aggravated the left knee, the Board notes that, to constitute 
new and material evidence for the purposes of reopening a 
previously disallowed claim, the evidence need only, at a 
minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability", even where it will not eventually convince 
VA to alter its decision.  See Hodge, 155 F.3d at 1363; 
38 C.F.R. § 3.156.  Because the examiner stated that it was 
possible that the left knee condition could have been 
aggravated by the right knee condition, the evidence is 
material.

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for a left 
knee disability, secondary to the service-connected right 
knee disability, has been met.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a left knee 
disability, secondary to the service-connected right knee 
disability, has been received, the appeal is granted.



REMAND

VA's duty to assist includes, in claims for compensation, 
arranging for the veteran to undergo further examination if 
the medical evidence of record is not sufficient to decide 
the claim.  See 38 U.S.C.A. § 5103A.

In light of the Board's decision to reopen the claim for 
secondary service connection for left knee disability, the 
claim must be reviewed on a de novo basis.  Arguably, since 
the RO adjudicated the claim on the merits, the veteran has 
been given adequate notice and opportunity to present 
argument and evidence on the underlying question of service 
connection.  Hence, adjudication of the claim on the merits 
by the Board, at this juncture, would pose no risk of 
prejudice to the veteran.  See Bernard, 4 Vet. App. at 394.  

However, the Board finds that, given the evidence currently 
of record, a medical opinion as to whether there is as least 
as likely as not a medical relationship between current left 
knee disability and service-connected right knee disability 
is warranted prior to adjudication of the claim on the 
merits.  In this regard, the Board emphasizes that secondary 
service connection may be granted not only for disability 
caused by a service-connected disability, but for the degree 
of disability resulting from aggravation of nonservice-
connected disorder by a  service-connected disorder.  See 
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

The Board also finds that furtherer development of the claim 
for an increased (compensable) evaluation for service-
connected right knee disability is warranted.    In this 
case, although the veteran was afforded VA examinations in 
July 2000, November 2000 and December 2000, the reports of 
those examinations are inadequate for rating purposes.

In this case, the RO has evaluated the veteran's right knee 
disability under 38 C.F.R. § 5257, pursuant to which other 
knee impairment, such as recurrent subluxation or lateral 
instability, is evaluated.  While the most recent examiner 
reported no instability of the knees, and X-ray studies of 
the knee conducted as part of that examination were 
interpreted as normal, current findings as to the extent of 
any instability or subluxation, and as to the presence or 
absence of arthritis, would be helpful information in 
evaluating the veteran's disability.  Regarding the latter 
point, the Board notes that, in precedent opinions, the 
General Counsel of VA has held that a veteran who has 
arthritis (resulting in limited or painful motion) and 
instability in his knee may receive separate ratings under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997); See VAOPGCPREC 9-98 
(Aug. 14, 1998). 

The Board also notes that, when evaluating muskuloskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40 and 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

In this case, the November 2000 VA examination report 
reflects the veteran's complaints of constant right knee pain 
and the affect of such pain on his work.    The VA examiner, 
however, did not provide an assessment as to how those 
symptoms affect the function of the veteran's knee, to 
include with repeated use or during flare-ups.  Because 
Diagnostic Codes 5260 and 5261 (pursuant to which limitation 
of extension and flexion of the knee are evaluated) are 
potentially applicable in evaluating the veteran's disability 
(either on a additional or alternative basis), medical 
findings in this regard also would be helpful in evaluating 
the veteran's disability.  

Under these circumstances, the RO should arrange for the 
veteran VA orthopedic examination of the left knee to obtain 
medical findings and conclusions needed to properly 
adjudicate the claim for secondary service connection for 
left knee disability, and to evaluate the veteran's service-
connected right knee disability.  The veteran is hereby 
advised that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file any notice(s) of the examination sent to 
the veteran.  

Prior to arranging for the veteran to undergo further 
examination, the RO should attempt to obtain and associate 
with the claims file all outstanding records of pertinent 
medical evaluation and/or treatment.  The claims file 
indicates that the veteran has received outpatient treatment 
from the VA Medical Center (VAMC) in Greenville, South 
Carolina; hence, the RO should request outstanding records 
from that facility.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain medical records from any other source(s) 
identified by the veteran.  All records requests should 
conform to the applicable procedures prescribed in 38 C.F.R. 
§ 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

In light of the foregoing, these matters are hereby REMANDED 
to the RO for the following actions:

1.  The RO should request records of VA 
medical evaluation or treatment of the 
veteran for right knee disability from 
the Greenville VAMC from June 2000 to the 
present.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159, regarding requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file. 

2.  The RO should request that the 
veteran provide pertinent information (to 
include names, addresses, and dates of 
treatment), and, if necessary, 
authorization, to enable it to obtain 
outstanding pertinent medical records 
from any additional source(s).  After 
receiving the veteran's response, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds (or a 
reasonable time period for the veteran's 
response has expired) and all available 
records and/or responses from each 
contacted entity are associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of the right knee.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated testing (to 
specifically include x-rays and range of 
motion studies, reported in degrees, 
should be accomplished), and all clinical 
findings should be reported in detail.  

Right knee - The examiner should fully 
set forth the current complaints, 
pertinent clinical findings, and 
diagnoses affecting the right knee.  The 
examiner should render specific findings 
as to the presence or absence of any 
lateral instability and/or recurrent 
subluxation; and, if found, and 
assessment as to whether such instability 
and/or subluxation is best described as 
mild, moderate, or severe.  The examiner 
should also state whether any x-ray 
findings of arthritis in the knee are 
residual of the service-connected knee 
injury.

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right knee.  If pain 
on motion is observed, the examiner 
should indicate at what point pain 
begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  

Left knee - The examiner should also 
fully set forth the current complaints, 
pertinent clinical findings, and 
diagnoses affecting the left knee.  With 
respect to each diagnosed left knee 
disability, the examiner offer an opinion 
as to the whether it is as least as 
likely as not that such disability was 
caused or is aggravated by the service-
connected right knee disability.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
any notice(s) of such examination sent to 
the veteran.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished.  

7.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim for increased rating for right knee 
disability and the claim for service 
connection for left knee disability in 
light of all pertinent evidence and legal 
authority.  If the veteran fails to 
report to the scheduled examination, the 
RO should consider the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise, the RO should consider, with 
respect to the increased rating claim, 
all potentially applicable diagnostic 
codes, and address whether separate 
ratings for arthritis and instability are 
warranted.  Regarding the secondary 
service connection claim, the RO should 
consider whether the criteria for 
secondary service connection on the basis 
of aggravation, pursuant to the Allen 
decision, are met.  

8.  If any benefits sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation all additional 
legal authority considered, discussion of 
all pertinent evidence and legal 
authority, and clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


